DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8, and 12-20 are currently pending.
The current office action is a second non-final office action in response to the claims filed 09/02/2021.
All claims are rejected.

Response to Arguments
Applicant remarks on page 11 of Applicant’s responses filed 09/02/2021 that the references of record do not provide all of the elements of the claimed and that hindsight reasoning has been applied to in rejecting the claims. 
Applicant’s arguments have been fully considered and found partially persuasive. 
Bernhardt, et al., US 20060262894 which was applied in the 35 U.S.C. 102 rejection of claim 1 does not teach the imaging system 1 in fig. 1 automatically tracks a foreign body. Therefore the original rejection has been withdrawn. However, Seeley, et al., US 20030130576 teaches this limitation and therefore a rejection based on both the teachings of Bernhardt and Seeley have been used to reject the claims. 
However, Applicant’s remarks that the rejection uses a hindsight reconstruction is not persuasive. "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In the instant case, Bernhardt’s camera mounted C-arm system and Seeley’s automatic tracking of the surgical instrument in a system using a C-arm provide teachings that are known prior to the invention of the instant application and one of ordinary skill in the art would have looked to and combine to properly arrive at the invention.
Therefore, the claims stand rejected.

Objections Withdrawn
The objections to the claims and drawings have been withdrawn pursuant of applicant's amendments filed on 09/02/2021. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 09/02/2021, rejections made to claims 7 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 15-19 recite “Use of the medical apparatus of claim 1 to perform a medical procedure”, “The use of claim 15, wherein the medical procedure comprises removal or insertion of a foreign body”, “The use of claim 16, wherein the apparatus is configured to automatically 
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." 
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
As such the claimed use of the apparatus in claim 1 to perform the medical procedure in claims 15-19 do not claim a process, machine, manufacture or composition of matter and therefore fail to comply with 35 U.S.C. 101. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “A method for generating an image using the medical imaging apparatus of claim 1”. Instantly, since no active, positive method steps are recited except using the device of claim 1, and it is not clear as to how the image is generated in claim 8. See MPEP 2173.05(q).
Claims 15-19 recite “Use of the medical apparatus of claim 1 to perform a medical procedure”, “The use of claim 15, wherein the medical procedure comprises removal or insertion of a foreign body”, “The use of claim 16, wherein the apparatus is configured to automatically track the foreign body”, “The use of claim 17, wherein the foreign body is a wire or medical instrument”, and “The use of claim 16, wherein the foreign body is shrapnel”, respectively. Since claims 15-19 do not set forth any active, positive steps involved in the process, the limitations raise issues of indefiniteness. See MPEP 2173.05(q).
Claims 12-14 are rejected based on their respective dependencies on claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, et al., US 20060262894, hereafter referred to as “Bernhardt”, in view of Seeley, et al., US 20030130576, hereafter referred to as “Seeley”.

Regarding claim 1, Bernhardt teaches a medical imaging apparatus (see fig. 1) comprising: 
a) a Cone-Beam Computed Tomography (CBCT) imaging modality (see C-arm system 1 of fig. 1 and paragraphs 24-25 which indicate the use of X-ray beam fans by the element 20 and therefore teaching the cone beam CT) having an X-ray source (X-ray tube 4 of fig. 1) and an X-ray detector (X-ray 
b) an auxiliary imaging modality (see camera 26 and projector 24 of fig. 1) configured to generate a series of auxiliary images (paragraph 26); and 
c) a processor (control computer 10 of fig. 1) having instructions to generate a global volumetric image based on the volumetric images and the auxiliary images (see paragraph 27 for the reconstruction of the corrected tomography images).
wherein the CBCT imaging modality C-arm system 1 of fig. 1   and the auxiliary imaging modality (see camera 26 and projector 24 of fig. 1) are housed in a C-arm device (see C-arm 2 of fig. 1 and paragraph 24 where the C-arm houses the X-ray tube 4, the X-ray detector 6 and the camera 26) 
Bernhardt fails to teach wherein the C-arm is configured to automatically track a foreign body.
However, Seeley teaches an X-ray imaging machine of movable angulation (see system 10 of fig. 1 and paragraph 36 including a C-arm, paragraph 37) configured for automatic tracking of a surgical instrument (surgical tool or probe 40 of fig. 1 and paragraph 36) in paragraph 64, which indicates automatic tracking of the marker elements provided on the tracked surgical tool. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, which includes a C-arm system that allows a patient to be x-rayed from different projection angles (paragraph 24 of Bernhardt) and used during interventions (see paragraph 4 of Bernhardt) for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley. 

Regarding claim 3, Bernhardt in view of Seeley teaches all the limitations of claim 1 above.


Regarding claim 4, Bernhardt in view of Seeley teaches all the limitations of claim 1 above.
Bernhardt further teaches wherein the auxiliary imaging modality is a depth imaging modality (see paragraph 8 for the use of the optical sensor to generate surface data of the patient).

Regarding claim 8, Bernhardt in view of Seeley teaches all the limitations of claim 1 above.
Bernhardt teaches a method for generating an image using the medical imaging apparatus of claim 1 (see paragraphs 26-27 for the method of using the system in fig. 1)

Regarding claim 15, Bernhardt in view of Seeley teaches all the limitations of claim 1 above.
Bernhardt further teaches use of the medical apparatus of claim 1 to perform a medical procedure (see the imaging of a patient in paragraph 24).

Regarding claim 20, Bernhardt teaches all the limitations of claim 1 above.
Bernhardt further teaches a method of calibrating the medical apparatus of claim 1, comprising calibrating the auxiliary imaging modality to the CBCT imaging modality (see paragraph 15).

Regarding claim 22, Bernhardt teaches all the limitations of claim 8 above.
 Bernhardt further teaches calibrating the auxiliary imaging modality to the CBCT imaging modality (See paragraph 15).

Claims 2, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Seeley, as applied to claim 1 above, and further in view of Ma, et al., US 20170091940, hereafter referred to as “Ma”.

Regarding claim 2, Bernhardt in view of Seeley teaches all the limitations of claim 1 above.
Bernhardt further teaches wherein the processor (control computer 10 of fig. 1) is configured to perform an image registration process comprising co-registering the volumetric images and the auxiliary images (see paragraph 15 for the registration of the optical data and the projection images), 
Bernhardt in view of Seeley does not teach wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image.
However, Ma teaches wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image (see paragraph 30 for the aligning of the RGB-D sensor corner information and the CT imaging data such that a complete scan data is acquired of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley, to use Ma’s alignment method in registering the two sets of data to improve the quality and accuracy of the acquired volume data. See paragraphs 24 and 31 of Ma. 

Regarding claim 5, Bernhardt in view of Seeley teaches all the limitations of claim 1 above.
Bernhardt fails to teach wherein the depth imaging modality is a red-green-blue depth RGB-D camera.
However, Ma teaches use of an RGB-D sensor along with a CT scanner for imaging a patient (see paragraph 24).


Regarding claim 12, Bernhardt teaches all the limitations of claim 8 above. 
Bernhardt fails to teach a medical robotic system comprising: 
a memory for receiving an image generated via the method according to claim 8; and 
a processor configured to control the medical robotic system based on the received image.
However, Ma teaches a medical robotic system comprising: 
a memory (system memory 1130 of fig. 11) for receiving an image generated via the method according to claim 8 (paragraph 42); and 
a processor (1120 of fig. 11) configured for at least semi-automatically controlling the medical robotic system based on the received image (see paragraphs 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt, as modified by Seeley, to include the memory and processor of Ma to improve the quality of surgical operations. See paragraph 39 of Ma. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Ma, as applied to claim 12 above, and further in view of Helm, et al., US 20120099697, hereafter referred to as “Helm”.

Regarding claim 13, Bernhardt in view of Ma teaches all the limitations of claim 12 above. 

Bernhardt in view of Ma fails to teach wherein controlling the medical robotic system comprises delivering a therapeutic substance or device to the target location using the medical robotic system.
However, Helm teaches wherein controlling the medical robotic system comprises delivering a device to the target location using the medical robotic system (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Ma for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Regarding claim 14, Bernhardt in view of Ma teaches all the limitations of claim 12 above. Bernhardt further teaches wherein the received image comprises image data for a target location in a patient anatomy (see figs. 2 and 3 and paragraph 24).
Bernhardt in view of Ma fail to teach wherein controlling the medical robotic system comprises applying a treatment modality to the target location using the medical robotic system.
However, Helm teaches wherein controlling the medical robotic system comprises applying a treatment modality to the target location using the medical robotic system (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Ma, for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Seeley and Helm.

Regarding claim 16, Bernhardt in view of Seeley teaches all the limitations of claim 15 above.
Bernhardt does not teach wherein the medical procedure comprises removal or insertion of a foreign body.
However, Helm teaches wherein the medical procedure comprises removal or insertion of a foreign body (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Helm, for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Regarding claim 17, Bernhardt in view of Seeley and Helm teaches all the limitations of claim 16 above. 
Bernhardt fails to teach wherein the apparatus is configured to automatically track the foreign body.
However, Seeley teaches automatic tracking of a surgical instrument (40 of fig. 1) in paragraph 64. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Helm, for 

Regarding claim 18, Bernhardt in view of Seeley teaches all the limitations of claim 17 above. 
Seeley further teaches wherein the foreign body is a medical instrument (see surgical instrument 40 of fig. 1 paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Helm, for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley. 

Regarding claim 19, Bernhardt in view of Seeley and Helm teaches all the limitations of claim 16 above. 
Bernhardt in view of Seeley and Helm fail to disclose that the foreign body is shrapnel.
However, Seeley teaches tracking the tip of the medical instrument within the body of the patient in paragraph 36 so while Seeley does not explicitly state that the foreign body is shrapnel, it would have been obvious to one of ordinary skill in the art at the time of the invention that the tracked object is a shrapnel within the body of the patient. See MPEP 2143(I)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Helm, for tracking a shrapnel the way Seeley teaches to improve accuracy of diagnosis. See paragraphs 6-7. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view Seeley, as applied to claim 1 above, and further in view of Uhlenbrock, et al., US 20160214255, hereafter referred to as “Uhlenbrock”.

Regarding claim 21, Bernhardt in view of Seeley teaches all the limitations of claim 20 above. 
Bernhardt fails to teach wherein the calibrating utilizes Fast Point Feature Histogram descriptors and an Iterative Closest Point algorithm.
However, Uhlenbrock teaches a method of calibrating articulable end effector of a robotic arm (see abstract) including computation of fast point feature histogram features and using iterative closest point routine (see paragraphs 24 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley, to use fast point feature histogram features and using iterative closest point routine in its calibration the way Uhlenbrock teaches for improve accuracy. See paragraph 25 of Uhlenbrock. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                               

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793